DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In view of Applicant’s amendment, the objection and rejection of claims 7, 8 and 10-13 under 35 U.S.C. 112(a) has been overcome and is withdrawn.  The amendment is further treated in view of the cited prior art, and art rejections are presented below based on the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen U.S. Patent App. Pub. No. 2019/0372591.
Regarding claims 7 and 12, Chen discloses a communication apparatus (see Figs. 2, 6, 8) performing a method, the apparatus comprising: a processor (i.e. 810) that generates a first encoded bit sequence (i.e. error detection code bits) by, according to a first encoding procedure (i.e. via error check code generator unit 610), encoding an additional bit sequence (i.e. frozen bits) and a first sequence of bits (i.e. information bits) (see Fig. 2 – steps 210-220; ¶¶ [0034]-[0037]), the additional bit sequence being comprised of all one or predetermined non-zero bits and having a predetermined length, as a fixed number (i.e. N-K) of frozen bits are configured with fixed values which may be non-zero (see ¶ [0029]), and generates a second sequence of encoded bits by, according to a second encoding procedure (i.e. via polar encoding unit 630), encoding: a known bit sequence (i.e. known bits in frozen bits); and a second sequence of bits comprising the first sequence of bits (information bits) and the first encoded bit sequence (error detection code bits) (see ¶ [0052]); and a transmitter (i.e. transceiver 840) that transmits a signal generated from the second sequence of encoded bits, wherein the second sequence of encoded bits is determined based on a length of the second sequence of bits and a matrix (see ¶¶ [0051]-[0052]).  Further, as the second sequence of encoded bits are comprised, in some embodiments, of a combination of “the information bits and the frozen bits together with the error detection code distributed therein” (¶ [0052]), then the length of the known bit sequence (i.e. represented as (N – K) bits as derived from a code length (i.e. N) for a second encoding (i.e. polar coding) – see ¶ [0029]) is necessarily based on a difference between a length of the second encoded bit sequence (“N bits”) and the length of the second sequence of bits (i.e. “K bits” which includes both original “information bits” and the “error detection code distributed therein” – ¶ [0052]).
Regarding claim 8, the sequence of known bits is determined based on a length of the second sequence of bits as Chen discloses that the frozen bits used to extend the K information bits result in N-P bits, such that N-P-K bits are known frozen bits (see ¶ [0041]).
Regarding claim 11, Chen discloses that the communication apparatus (i.e. transmitting device 120 of network device/terminal) is part of a wireless communication system also including a second communication apparatus (i.e. receiving device 130 of terminal/network device) comprising a receiver (130/transceiver 840) that receives the signal generated from the second sequence of encoded bits.
Regarding claim 13, Chen further discloses that the additional bit sequence (i.e. frozen bits) is added to the first sequence of bits (i.e. information bits) before the first sequence of encoded bits (i.e. error detection code bits) is generated by the encoding according to the first encoding procedure (see Fig. 2 – steps 210-230, ¶¶ [0035]-[0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 10, Chen discloses a communication apparatus as described above, but does not expressly disclose that the additional bit sequence (i.e. frozen bits) comprise all ones.  However, Chen states that frozen bits can be any known value (¶¶ [0029], [0035]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use all ones as the values of the frozen bits in the apparatus of Chen as a matter of design consideration, since a sequence of all ones would be one of a finite number of possibilities for N-K frozen bits for a given codeword of length N that may be selected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period (SSP) for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the SSP will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the shortened statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published/unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/26/2022